Citation Nr: 1032705	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-03 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of intracranial 
meningioma.  


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel











INTRODUCTION

The Veteran had active service from January 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board observes that the January 2006 rating 
decision denied service connection for intracranial meningioma 
status-post surgery as well as left ear hearing loss, headaches, 
left eye visual difficulties, and fifth and sixth nerve palsy 
(claimed as numbness of the left side of the face).  While the 
Veteran indicated in her May 2006 notice of disagreement that she 
was appealing the denial of left side facial numbness and left 
eye visual difficulties, she submitted evidence that addressed 
all residuals of her in-service surgery.  Moreover, VA 
examinations of record identified all residuals of such surgery.  
Therefore, based on the record, the Board has liberally construed 
the Veteran's claim to include all residuals of intracranial 
meningioma and has characterized the issue as shown on the first 
page of this decision.  See Robinson v. Shinseki, 557 F.3d 1355 
(Fed.Cir. 2009) (the Board must read filings liberally in the 
direct appeal phase of proceedings); Brokowski v. Shinseki, 23 
Vet. App. 79, 86-87 (2009) (holding that an informal claim for 
benefits is made where the claimant refers to a disabled body 
part or system or describes symptoms of the disability, and a 
claim includes all disabilities that may be reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

In May 2008, the case was remanded for further evidentiary 
development and now returns to the Board for further appellate 
review.


FINDING OF FACT

The presumption of soundness has not been rebutted and residuals 
of intracranial meningioma, to include left facial (seventh) 
nerve paresis, left trochlear (fourth) nerve paresis, left 
trigeminal (fifth) nerve palsy, complete loss of left cochlear 
(auditory) nerve function, and left eye diplopia (sixth nerve 
palsy), are related to active service.  


CONCLUSION OF LAW

Residuals of intracranial meningioma, to include left facial 
(seventh) nerve paresis, left trochlear (fourth) nerve paresis, 
left trigeminal (fifth) nerve palsy, complete loss of left 
cochlear (auditory) nerve function, and left eye diplopia (sixth 
nerve palsy), were incurred during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection 
for residuals of intracranial meningioma, to include left facial 
(seventh) nerve paresis, left trochlear (fourth) nerve paresis, 
left trigeminal (fifth) nerve palsy, complete loss of left 
cochlear (auditory) nerve function, and left eye diplopia (sixth 
nerve palsy), the Board finds that any failure on the part of VA 
to notify and/or develop this claim pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009), cannot be considered prejudicial 
to the Veteran.  The Board will therefore proceed to consider the 
claim on the merits. 

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  In addition, service connection may also be granted on 
the basis of a post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).

In each case where a Veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown by 
such Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

As was noted above, the Veteran served from January 2003 to May 
2005.  Her enlistment audiometric examination in May 2002 
revealed hearing thresholds in the left ear of 10 decibels at 500 
Hertz, 5 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 0 
decibels at 3000 Hertz, and 0 decibels at 4000 Hertz.

Audiometric examination during service in August 2003 revealed 
hearing thresholds in the left ear of 10 decibels at 500 Hertz, 5 
decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 0 decibels at 
3000 Hertz, and 0 decibels at 4000 Hertz.  October 2003 eye 
examination also revealed myopia and astigmatism, but no 
diplopia.  

However, subsequent medical board evaluation in March 2005 noted 
the onset of unilateral left ear deafness (left ear) and a large 
intracranial benign tumor in September 2003, and the onset of 
trigeminal nerve anesthesia with numbness to part of the face 
following a surgical procedure to remove the tumor in April 2004.  
The medical evaluation board (MEB) further noted that these 
conditions did not exist prior to service, were incurred while 
entitled to base pay, and permanently aggravated by service.  

The Board recognizes that in April 2005, a subsequent physical 
evaluation board (PEB), without evidence from further medical 
examination, concluded that based on a single identified treatise 
and the nature of the Veteran's tumor, the tumor preexisted 
service and was not aggravated during service. 

VA neurological examination in November 2005 revealed reduced 
left 5th cranial nerve secondary to the Veteran's in-service 
tumor surgery, and profound hearing loss on the left side.  
November 2005 VA audiological examination confirmed the existence 
of profound hearing loss on the left, and VA eye examination 
confirmed mild left sixth nerve palsy with associated diplopia.  

VA examination in January 2010 revealed that the examiner had 
been requested to evaluate the possible neurologic disorders of 
left facial nerve palsy and diplopia.  The examiner initially 
noted the Veteran's report of having hearing that was "okay" at 
the time of entry into service but which later became reduced on 
the left.  In March 2004, there was a diagnosis of cerebellar 
pontine angle tumor involving the auditory canal.  Following 
appropriate diagnostic studies, the Veteran underwent a staged 
resection in April 2004, and following the procedure, the 
diagnosis was atypical meningioma.  Since the surgery, the 
Veteran noted a lack of sensation on the left side of her face, a 
slight weakness on the left side, and diplopia.  She also had 
loss of taste on the left and impaired smell.  The diagnosis was 
left facial nerve paresis, left trochlear nerve paresis, left 
trigeminal nerve palsy involving both motor and all sensory 
branches, and complete loss of left cochlear (auditory) nerve 
function.  It was the examiner's opinion that all of the above 
neurologic disorders were the usual effects of the May 2004 
intracranial meningioma resection surgery.  In addition, the 
examiner assessed diplopia primarily in downgaze on the left, and 
concluded that this was also a usual effect of the May 2004 
intracranial meningioma resection surgery.

The Board would like to first point out that although its initial 
review of the record revealed the possible application of 
38 C.F.R. § 3.306(b)(1) (2009), which refers to ameliorative in-
service care for pre-existing conditions; however, the Board has 
concluded that the Veteran was presumed sound at the time of 
service entry, and thus, this regulation is not for application.  
Specifically, with the exception of the findings of the in-
service PEB, which was based solely on a single treatise and 
without the benefit of an examination of the Veteran, there is no 
evidence that the Veteran's meningioma existed prior to service, 
and, as such, the Board cannot conclude that the PEB findings 
constitute clear and unmistakable evidence that the Veteran's 
meningioma preexisted service and was not aggravated during 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Therefore, the presumption of soundness has not been rebutted.  
As such, the Board finds that it need only determine whether the 
Veteran's meningioma was incurred during active service and if 
so, whether the claimed residuals are related to that tumor.  The 
Board therefore concludes that it was incurred during active 
service, and as a result, any residual of surgery for such 
disability would likewise be service connected.  

Accordingly, since the January 2010 VA examiner concluded that 
left facial (seventh) nerve paresis, left trochlear (fourth) 
nerve paresis, left trigeminal (fifth) nerve palsy, complete loss 
of left cochlear (auditory) nerve function, and left eye 
diplopia, which the November 2005 examiner indicated was due to 
sixth nerve palsy, were neurological results from the Veteran's 
in-service surgery, the Board finds that service connection for 
these disabilities is warranted.  


ORDER

Service connection for residuals of intracranial meningioma, to 
include left facial (seventh) nerve paresis, left trochlear 
(fourth) nerve paresis, left trigeminal (fifth) nerve palsy, 
complete loss of left cochlear (auditory) nerve function, and 
left eye diplopia (sixth nerve palsy), is granted.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


